Citation Nr: 0022020	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-03 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for residuals of a 
fracture of the right wrist on a secondary basis.

2. Entitlement to service connection for residuals of a 
fracture of the left hip on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July l944 to October 
1945.  

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1998 rating decision of the Regional Office (RO) 
that denied the veteran's claims for service connection for 
residuals of fractures of the right wrist and left hip on a 
secondary basis.  

During the hearing at the RO, the veteran withdrew his claim 
for an increased rating for hypertensive cardiovascular 
disease.  Accordingly, this decision will be limited to the 
issues noted on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. Service connection is in effect for hypertensive 
cardiovascular disease and for anxiety neurosis.

2. The veteran fell and fractured his right wrist in August 
1995.

3. There is no competent medical evidence linking the fall to 
a service-connected disability.  

4. The veteran slipped and fell and sustained a fracture of 
the left hip in November 1995.

5. There is no competent medical evidence demonstrating that 
the fall and the resulting fracture of the left hip were 
caused by a service-connected disability.  


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
fracture of the right wrist.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
fracture of the left hip.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the 
Court held that a claim must be accompanied by evidence.  


Factual background

The veteran was examined by the Department of Veterans 
Affairs (VA) on many occasions between 1947 and 1977.  During 
these examinations, the veteran consistently reported that he 
experienced dizzy spells.  It was noted during the April 1948 
VA examination that he stated that he would black out and 
faint.  When examined by the VA in January 1977, the veteran 
related that he had blacked out with rapid changes in 
position on several occasions.  It was reported during the 
July 1977 VA examination that he blacked out one to two times 
per week.  He also complained of vision deficiency.  An 
examination revealed retinal vessel changes.

Service department medical records disclose that the veteran 
was referred from the emergency room to the orthopedic clinic 
in August 1995, because he had fallen on his right hand and 
had a comminuted distal radius fracture.  In November 1995, 
the veteran was hospitalized in a service department 
facility.  It was noted that the veteran fell after slipping 
on a wet floor in a bathroom and developed pain in the left 
hip.  It was further noted that the veteran was seen in a 
private hospital where he was told that he had a fracture of 
the left hip, and was then transferred to the service 
department hospital.  A report of the veteran's past medical 
history indicates that the veteran fell in September 1995, 
and sustained a right wrist fracture.  During the course of 
hospitalization in November 1995, the veteran underwent an 
open reduction internal fixation of the left hip.  The 
operation report indicates that the veteran slipped while 
walking at home.

The veteran underwent a VA heart and hypertension examination 
in August 1997.  At that time, the veteran related a forty-
year history of vertigo and syncope, with these episodes 
occurring three to four times per year and increasing with 
the years.  He reported that he had fractured his leg and 
wrist when the episodes occurred.  The examiner entered no 
diagnosis relative to the leg or hip.

In August 1997, the veteran was afforded a VA examination of 
the hands.  This report refers by history that the veteran 
fell in "1996," fracturing his right wrist and hip.  
Following an examination, the diagnosis was of a Colles 
fracture of the right wrist secondary to a fall, with status 
post stiffness and loss of range of motion of the right wrist 
joint.

VA conducted an orthopedic examination of the veteran in 
August 1997.  This report refers by history that in "1996," 
the veteran blacked out and fell, fracturing his left thigh 
which was repaired by surgery; and that the veteran out after 
becoming dizzy and "fell to his usual hypertension with an 
irregular heart beat."  The historical data further reflects 
that the veteran attributed the fall to his hypertension and 
heart irregularity.  The diagnoses were of an 
intertrochanteric fracture of the left hip, status post open 
reduction and pinning, and Colles fracture of the right wrist 
with residual loss of motion.

VA outpatient treatment records dated from 1996 to 1998 
reflect complaints involving the veteran's vision.

The veteran has been granted service connection for 
hypertensive cardiovascular disease, rated as 60 percent 
disabling; and for anxiety neurosis, rated as 50 percent 
disabling.  The combined schedular evaluation is 80 percent, 
and a total rating based on individual unemployability due to 
service-connected disabilities has been in effect for many 
years.


Analysis 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A well-grounded claim for secondary service connection 
requires competent medical evidence of nexus between the 
current disability and the asserted service-connected 
condition.  See Anderson v. West, 12 Vet. App. 491, 496 
(1999).  Thus, for the purpose of determining whether a claim 
is well grounded, the credibility of the evidence in support 
of the claim must be presumed.  See Robinette v Brown, 8 Vet. 
App. 69, 75 (1995).

The veteran contends that he fell and sustained fractures to 
the right wrist and left hip after he became dizzy, as a 
result of his service-connected cardiovascular disease.  At a 
hearing at the RO in July 1999, the veteran's wife testified 
that she witnessed him falling.  In this regard, the medical 
records reflect that the veteran did, in fact, fall and 
fractured his right wrist and left hip in separate incidents 
in 1995.  It is significant to point out, however, that the 
medical records of treatment following these injuries fail to 
provide support for the veteran's contention that the fall 
was due to his service-connected cardiovascular disease.  In 
this context, when the veteran was seen in a service 
department facility in August 1995, the information recorded 
at the time of treatment reflects only that he fell and 
fractured the right wrist.  This medical record makes no 
mention that the veteran had become dizzy.  Similarly, at the 
time of the November 1995 hospitalization, the veteran 
reported that he had slipped on a wet floor and fell, 
resulting in the fracture to the left hip.  Again, the Board 
observes that there was no contemporaneous claim that he had 
become dizzy prior to the fall.

The Board is cognizant of the fact that, following the VA 
examination of the hands in August 1997, the examiner 
diagnosed a fracture of the right wrist secondary to a fall.  
Although the record clearly reflects that the veteran fell, 
the Board points out that the VA examiner did not conclude 
that the veteran's fall was due to his service-connected 
hypertensive cardiovascular disease.  Significantly, the 
record is silent for competent medical evidence of a nexus 
between the falls and the service-connected hypertensive 
cardiovascular disease.  In this regard, the Board has also 
considered the medical histories provided during the VA 
orthopedic and heart examinations in August 1997.  However, 
these medical histories do not demonstrate that the VA 
physicians, after listening to the veteran's lay history and 
performing the examinations, made a medical judgment based on 
both factors, that the veteran sustained his falls as a 
result of the incidents described in his history, or that the 
falls were caused or aggravated by a service-connected 
condition.  Thus, it is well to recall that "[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, as in this case, does not constitute 'competent 
medical evidence [of a nexus].'"  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  As previously noted, in order to show 
that a disability is proximately due to or the result of a 
service-connected disease or injury, a claimant must submit 
competent medical evidence showing that the disabilities are 
causally-related.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

The Board further recognizes that the veteran is competent to 
testify that he has become dizzy and fell.  However, the 
veteran is simply not medically qualified to conclude that he 
became dizzy and fell as a result of a service-connected 
hypertensive cardiovascular disease.  The Court has held that 
if the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, the veteran's lay assertions to 
the effect that he sustained fractures of the right wrist or 
left hip, which are related to his service-connected 
hypertensive cardiovascular disease, do not constitute 
competent or probative evidence as to the issue in question.  
See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-95 (1992).

Therefore, in the absence of competent medical evidence of 
nexus between the veteran's service-connected hypertensive 
cardiovascular disease and his fractures of the right wrist 
and left hip, the claims of entitlement to service connection 
for residuals of fractures to the right wrist and left hip on 
a secondary basis must be denied as not well grounded.

Where, as in this appeal, the veteran has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, supra (VA cannot 
assist a claimant in developing a claim that is not well 
grounded).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for residuals of a fracture of the right 
wrist on a secondary basis is denied.

Service connection for residuals of a fracture of the left 
hip on a secondary basis is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


